DETAILED ACTION
Response to Amendment
This Office Action is in response to Applicants Amendment filed on August 26, 2021.  Claims 18-34 have been canceled.  Claims 1-3, 7, 8, 10, 11, 14 and 15 have been amended.  Claims 1-17 are still pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 14, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 2, 4, 5, 7, 15, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robinson et al (hereinafter, “Robinson”, U.S. Pub. No. 2017/0295167).
As per claim 1
logging on to an account on a shared server based on credentials (paragraphs 0023 and 0024; Robinson discloses a user device using credential information to connect to the WAN);
transmitting a request to the shared server for a list of smart devices registered to said account (paragraphs 0014, 0023 and 0024; Robinson discloses sending a multicast request to discover smart devices in communication with user device and identifying devices associated with the account);
receiving said list of smart devices from the shared server (paragraph 0014); 
linking to a selected one of said smart devices from said list of smart devices received from said shared server (paragraphs 0022 and 0023; Robinson discloses associated the smart devices with the list of smart devices registered with the registration device); and
transmitting a smart device command to said selected smart device (paragraph 0019; Robinson discloses transmitting a security request key to the registration device for the smart device).
As per claim 2, Robinson further discloses:
transmitting a request to a gateway with said credentials for user authentication (paragraph 0046); and
receiving said user authentication from said gateway (paragraph 0046).
As per claim 4, Robinson discloses:
wherein a response to said logon is received through a local area network and an Internet or through said Internet (paragraph 0034).
As per claim 5
wherein said list of smart devices is received through said local area network and the Internet or through said Internet (paragraph 0034).
As per claim 7, Robinson discloses a method, comprising:
establishing  a connection with a shared server to register a smart device (paragraph 0061; Robinson discloses establishing a connection with a smart device);
receiving  a request from a client device with credentials for user authentication  (paragraph 0046; Robinson discloses using credentials in a gateway device); and
transmitting a response for said user authentication to said client device to enable said client device to transmit a command to said registered smart device (paragraph 0019; Robinson discloses transmitting a security request key to the registration device for the smart device).
As per claim 15, Robinson discloses a method, said method comprising:
receiving credentials from a client device to log-on to an account (paragraphs 0023 and 0024; Robinson discloses a user device using credential information to connect to the WAN);
receiving a request from said client device for a list of smart devices registered to said account (paragraph 0046; Robinson discloses using credentials in a gateway device); and
transmitting said list of smart devices to said client device (paragraph 0019; Robinson discloses transmitting a security request key to the registration device for the smart device).
As per claim 16
wherein a  response to said log-on is transmitted through a gateway or through an Internet (paragraph 0034).
As per claim 17, Robinson discloses:
wherein said list of smart devices is transmitted through said gateway or through the Internet (paragraph 0034).

Allowable Subject Matter
5.	Claims 11-14 are allowed.
6.	Claims 3, 6, 8, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1, 2, 4, 5, 7, 15, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
October 24, 2021